Citation Nr: 0430672	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-11 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury.

2.  Entitlement to service connection for a mental disorder, 
to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for asthma, to include 
as secondary to a service-connected mental disorder.

4.  Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to a service-connected 
mental disorder.

5.  Entitlement to service connection for acid reflux 
disease, to include as secondary to a service-connected 
mental disorder.

6.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected mental disorder.

7.  Entitlement to service connection for fibromyalgia, to 
include as secondary to a service-connected mental disorder.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.

The record below indicates that the RO, concerning the issue 
of service connection for the residuals of a head injury, 
separately adjudicated claims for memory problems (claimed as 
a learning disability) and for a general cognitive disorder.  
In his filings of record, the veteran has also varyingly 
referred to these residuals as memory loss, memory problems, 
a learning disorder, and as a general cognitive disorder, all 
identified in relation to a head injury apparently sustained 
during active service.  Accordingly, because this matter 
really concerns whether the veteran currently has any 
identifiable, chronic residuals from this head injury, the 
Board will therefore review these claimed, related residuals 
as one issue in this decision.   

Moreover, the Board recognizes that the veteran first filed 
for entitlement to service connection for PTSD in March 1997.  
In February 1998, the RO denied the claim, finding that it 
was not well-grounded based upon a lack of evidence of a 
valid stressor or of a clinical diagnosis of this disorder.  
The veteran did not appeal this decision, and so it is now 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1997).  

Instead, in September 2001, the veteran filed a claim for 
"entitlement to service connection for all conditions of 
record."  In a May 2002 rating decision, the RO determined 
that a readjudication of the claim for service connection for 
PTSD, in accordance with the new Veterans Claims Assistance 
Act of 2000 (VCAA), was in order.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The RO then 
again denied the claim on its merits, based largely upon the 
lack of an actual recorded PTSD diagnosis.  In an October 
2002 notice of disagreement to this decision, the veteran's 
representative acknowledged that he was not diagnosed with 
PTSD, but was diagnosed with other mental disorders, and 
averred that the RO had a duty to expand the claim to include 
review of any currently diagnosed mental disorder.  
Accordingly, in the April 2003 statement of the case, the RO 
reviewed (but denied) the expanded claim of entitlement to 
service connection for a mental disorder, to include PTSD.  

To the extent that the Board is required, however, to 
initially determine whether new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for PTSD (in light of the prior final denial of 
record) under 38 C.F.R. § 3.156(a) (2001) and Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), the Board finds 
that there is sufficient new and material evidence of record 
to reopen the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In the decision below, the Board will therefore 
review the claim for service connection for PTSD - as well as 
for any other mental disorder - on its merits.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of these claims.

2.  The veteran sustained a head injury during active 
service.

3.  A current and residual cognitive disorder not otherwise 
specified, as diagnosed by the veteran's treating 
psychologist, is etiologically related to the head injury 
sustained by the veteran during active service.

4.  The veteran's service medical records do not reflect any 
mention of complaints, symptoms, diagnosis, or treatment for 
any mental disorder, to include PTSD.

5.  The veteran does not have a current clinical diagnosis of 
PTSD; there is also no record of a verified in-service 
stressor sufficient to support such a diagnosis. 

6.  Currently diagnosed mental disorders, to include bipolar 
disorder, personality disorder not otherwise specified, an 
anxiety disorder, and a depressive disorder, have not been 
etiologically related to active service.  

7.  The veteran's service medical records do not reflect any 
mention of complaints, symptoms, diagnosis, or treatment of 
asthma, irritable bowel syndrome, acid reflux disease, 
hypertension, or fibromyalgia, nor did any of these disorders 
manifest within a year of the veteran's discharge from active 
duty. 

8.  Chronic asthma, irritable bowel syndrome, and 
fibromyalgia are not recorded as current diagnoses for the 
veteran; currently diagnosed acid reflux disease and 
hypertension have not been etiologically related to active 
service.  

9.  The veteran is not currently service-connected for any 
mental disorder.

10.  The veteran's service medical records do not reflect any 
complaints, symptoms, diagnosis, or treatment for tinnitus, 
and currently diagnosed tinnitus is not etiologically related 
to active service.
 

CONCLUSIONS OF LAW

1.  The residuals of a head injury (a cognitive disorder not 
otherwise specified and memory dysfunction) were incurred in 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R.  §§ 3.102, 3.303 (2003).

2.  A mental disorder, to include PTSD, was not incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f), 4.125(a) (2003).

3.  Asthma, irritable bowel syndrome, acid reflux disease, 
hypertension, and fibromyalgia were not incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  

4.  Asthma, irritable bowel syndrome, acid reflux disease, 
hypertension, and fibromyalgia are not proximately due to or 
the result of a service-connected mental disorder.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2003).

5.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
its implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf 
of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).  


After the veteran filed claims for service connection in 
September 2001 (for memory problems claimed as a learning 
disability due to head trauma and for a mental disorder to 
include PTSD) and in October 2002 (for asthma, irritable 
bowel syndrome, acid reflux disease, hypertension, and 
fibromyalgia, to include as secondary to a service-connected 
mental disorder, as well as for tinnitus, and a general 
cognitive disorder due to head trauma), the RO transmitted 
VCAA notice letters to him in December 2001, as well as in 
January 2003 and August 2003, respectively.  These letters 
advised the veteran of VA's duties to notify and assist in 
substantiating his claims under the VCAA, and advised of the 
delegation of responsibility between VA and the veteran in 
obtaining information and evidence in support of his claims.

These letters advised the veteran that in order to establish 
entitlement to service connection, the evidence must show: 
(1) an injury in service or a disease that began in or was 
made worse during service, or an event in service causing 
injury or disease; (2) a current physical or mental 
disability; and, (3) a relationship between the current 
disability and the injury or disease in service.  As to 
element (1), the RO further informed the veteran that some 
disorders, even though not explicitly shown in service, may 
be determined to have been incurred in service, namely 
certain presumptive conditions.  In conjunction with each 
element, the RO provided additional information concerning 
the type of evidence that was required to support the 
element, what steps it would take to obtain this evidence, 
and what evidence the veteran should provide in support of 
his claims.   

In the VCAA letters, the RO advised the veteran that VA must 
make reasonable efforts to help him get evidence necessary to 
support his claims, and that the RO would help him get such 
documents as medical records, employment records or records 
from other Federal agencies.  The RO further advised that the 
veteran must provide enough information about these records 
so that it would be able to request them from the person or 
agency who has the records.  The RO notified the veteran that 
it was still his responsibility, however, to support his 
claims with appropriate evidence.  The RO additionally 
indicated that it would assist the veteran by providing a 
medical examination or getting a medical opinion, if it 
decided that such information was necessary to make a 
decision on his claims.  


To further aid with his claims, the VCAA letters informed the 
veteran that he should tell the RO about any additional 
information or evidence that he wanted the RO to obtain, and 
asked the veteran to send in any evidence in his possession 
that the RO needed for his claims.  The RO also told him that 
it had already gathered certain evidence in support of his 
claims, namely his service medical records and VA medical 
records from his identified treating facilities.  The RO 
advised that, in conjunction with the veteran's signed 
release forms, it had requested private medical records from 
all providers previously identified by the veteran as holding 
records pertinent to his claims.  The RO also told the 
veteran that it needed certain information or evidence from 
him, namely information for any other person or agency 
holding potentially relevant records.  The RO also requested 
that the veteran supply any other evidence which he believed 
would support his claims.  
 
After the issuance of these letters, the RO then denied the 
veteran's claims in rating decisions dated in May 2002, April 
2003, and March 2004.  These decisions listed all evidence 
considered for the claims, including the veteran's service 
medical records, VA treatment and examination reports dated 
from approximately December 1996 to February 2004, and 
private medical reports dated from approximately May 1979 to 
June 2004.  The RO also informed the veteran that certain of 
his private medical providers reported that they had no 
records on file for him, or that they had already destroyed 
his records.  In these rating decisions, as well as in 
statements of the case issued later, the RO explained in 
detail the legal reasons for its denial of the veteran's 
claims.  The RO advised the veteran that for most of his 
claims, there was no evidence of the existence of these 
disorders during active service (including specific notation 
of a head injury at the time of a June 1976 automobile 
accident) or of the manifestation of these disorders within 
an appropriate presumptive period after leaving active 
service.  The RO further advised that for some claimed 
disorders, including PTSD, there was no evidence to confirm a 
current diagnosis.  The RO advised that for the claims where 
the veteran also desired service connection as secondary to a 
service-connected mental disorder, it had to deny the claims 
because no such disorder was in fact service-connected.  
Finally, with respect to the issue of service connection for 
the residuals of head injury, in denying the claim, the RO 
explained that it was adopting the opinion of a VA medical 
examiner over an opinion provided by the veteran's private 
treating physician, based upon their relative medical 
expertise and reported knowledge of the veteran's medical 
history.   

Then, in statements of the case issued in April 2003, June 
2003, and May 2004, as well as in supplemental statements of 
the case dated in May 2004 and June 2004, the RO further 
informed the veteran of the information and evidence needed 
to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  
The RO again informed the veteran of the reasons for which 
his claims were denied, the evidence it considered in denying 
these claims, and the evidence the veteran still needed to 
submit in order to substantiate his claims.  The RO also 
provided the text of several VA laws and regulations 
pertinent to these claims, including: 38 U.S.C.A. § 5107 
(claimant responsibility and benefit of the doubt); 38 C.F.R. 
§ 3.102 (reasonable doubt); 38 C.F.R. § 3.159 (VA assistance 
in developing claims); 38 C.F.R. § 3.303 (principles relating 
to service connection); 38 C.F.R. § 3.304(f) (PTSD); 38 
C.F.R. § 3.307 (presumptive conditions); 38 C.F.R. § 3.309(a) 
(certain diseases subject to presumptive service connection); 
and 38 C.F.R. § 3.310 (secondary service connection).   

In September 2003 and June 2004 statements, the veteran 
advised the RO that he had no further evidence to submit or 
sufficiently identify in support of his claim for entitlement 
to service connection for a mental disorder, to include PTSD, 
as well as for memory problems and/or a cognitive disorder 
due to head trauma.

Finally, in an August 2004 letter, the RO informed the 
veteran that his claims were ready for transfer to the Board 
for evaluation.  This letter then advised the veteran of how 
he could then submit additional evidence or information to 
VA.

The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claims, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claims.  VA also asked the veteran to send in any 
evidence he had in support of his claims, consistent with the 
fourth element of Pelegrini II.


Furthermore, because VCAA notice in this case was provided to 
the veteran prior to the initial RO determination on each of 
his claims for service connection, the timing of this notice 
also complies with the express requirements of the law as 
found by the Court in Pelegrini II.  

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  As noted, the claims file 
now contains the veteran's available service medical records, 
his VA treatment and examination records dated into February 
2004, and all available, identified private medical records, 
unless those facilities advised the RO that they no longer 
had any records pertaining to the veteran.  Furthermore, at 
this time, the veteran has not identified any additionally 
available evidence for consideration in this appeal.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion "when such is necessary" to 
decide a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2003) 
(emphasis added).  Accordingly, where necessary, the veteran 
was afforded VA examinations in support of the claims on 
appeal, as performed in January 2003, March 2003, and 
February 2004, and he underwent appropriate diagnostic 
testing in conjunction with these evaluations.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims"); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review.

Applicable Law

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a); see also Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1360-61 (Fed. Cir. 2001).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Generally, medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement of a service connection 
claim.  Lay or medical evidence, as appropriate, may be used 
to substantiate service incurrence.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In-service injury is not enough; there must be chronic 
disability resulting from the injury.  If there is no 
evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical unless it relates to a condition to 
which lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  To establish service connection by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Congress limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. §§ 1110, 1131.  A service-connection 
claim must be accompanied by evidence that establishes that 
the claimant currently has the claimed disability.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection for PTSD specifically requires: medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (requiring that the diagnosis conform to 
the requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  38 C.F.R. § 3.310(a).  Under VA law, service 
connection claims may be granted on a secondary basis if 
sufficiently shown to be related to another, previously 
service-connected disability.  In order to prevail on the 
issue of entitlement to secondary service connection, there 
must be: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Service Connection for the Residuals of a Head Injury

As reviewed earlier, the veteran desires service connection 
for the residuals of a head injury he avers to have suffered 
during active service.  He reports that as the result of this 
injury, he has had problems with his memory, learning 
difficulties, and problems with completing tasks, especially 
those of an academic nature.

A review of the veteran's service medical records reveals 
that he entered service with no report or finding of such 
problems.  In service, he served for two full years prior to 
his release from active duty because of medical problems 
associated with his knees.  There is no indication of any 
such problems during active duty or at the time he left the 
service, but for a report of medical treatment after the 
veteran's apparent involvement in a motor vehicle accident.

The veteran's service medical records include a June 1976 
treatment report that denotes his involvement in a bus 
accident, while the veteran was traveling on the bus as a 
passenger.  He stated that he received a blow to the back 
from a garbage can located inside the bus, one that was 
filled with beverages.  The report indicated that the veteran 
sustained whiplash as a result of the accident.  He was 
observed to have much tenderness in the area of his cervical 
spine (neck), with a very limited range of motion.  Abrasions 
were also recorded.  The veteran was prescribed pain 
medication, and was placed on light duty for five days.   

The veteran's medical record after service includes mention 
in his VA treatment records, dated beginning in December 1996 
and continuing to the present, of a diagnosis of memory 
impairment due to a head injury in service.

In support of his claim, the veteran supplied treatment 
records, test results, and opinions from J.W.H., Ph.D., a 
licensed psychologist.  Dr. H. first opined in a February 
2002 neuropsychological evaluation report that in addition to 
other diagnoses, the veteran has a cognitive disorder not 
otherwise specified.  Dr. H. stated that he has evaluated and 
treated the veteran since December 2000.  He indicated that 
he reviewed a significant amount of records from VA 
pertaining to the veteran, and noted the veteran's report of 
a head injury resulting from his involvement in a bus wreck 
while in the service.  He reported that he had administered a 
Luria-Nebraska Neuropsychological Battery in order to 
determine the veteran's level of neuropsychological 
functioning, and that the results of this testing showed 
brain damage, manifested as problems with information 
processing speed (noted to be exceptionally slow) and with 
memory tasks involving interference.  Dr. H. reported that 
only two of the clinical scales in the test fell below the 
critical level, and further noted that testing on the 
Pathognomonic scale revealed that even though an extensive 
amount of time had passed since the veteran's head injury, he 
has not been able to compensate well at all.  He concluded 
that testing revealed a pattern of brain damage most likely 
related to the veteran's earlier head injuries.      

In November 2002, Dr. H. provided a supplemental opinion, 
stating that he had reviewed the serviceman's medical record, 
which revealed evidence of his involvement in a bus accident 
in June 1976.  Dr. H. stated that he had no information to 
predate this accident that would point to a cause of the 
veteran's brain damage.  He noted that, as is the case in 
closed head injuries, the effects of such injuries are not 
identified for some time after the injury.  He reported that 
it appeared, in looking at the record, that the veteran's 
acute injuries were addressed immediately, overlooking the 
secondary head trauma.  Dr. H. observed that the veteran was 
treated for severe neck and back pain sustained during an in-
service bus accident where a trash can full of beverages hit 
him in the back of the head and upper back, and he opined 
that it is very reasonable to attribute a connection for his 
current neurocognitive difficulties to this injury.  

Dr. H. provided an additional opinion in June 2004, reporting 
that the veteran was his counseling client, and that he 
treated him 28 times between August 2002 and June 2004.  He 
stated that the veteran continues with significant memory 
impairments, noting that prior to each session, his office 
must call the veteran the morning of the appointment to 
remind him to attend it, and at the end of each session, the 
veteran calls his voice mail to leave a reminder as to the 
date of his next appointment.  Dr. H. noted that it is 
apparent during each session that the veteran fails to retain 
information taught or discussed in previous sessions.  He 
concluded by stating that he understands that the veteran's 
military record does not clearly describe or document 
treatment for a closed head injury, but that in his 
professional opinion, the veteran's pattern of neurocognitive 
deficits is consistent with an alleged head injury.  Dr. H. 
commented that in the absence of evidence of subsequent head 
trauma, it is more likely than not that the veteran's 
cognitive disorder was caused by the bus accident.

The veteran was also afforded a VA brain and spinal cord 
examination in January 2003.  In the written report, the 
examiner stated that he was asked to review the veteran to 
evaluate claimed memory problems due to head trauma.  He 
noted that the veteran was able to provide him with fairly 
reliable information, including the details of the head 
injury suffered in 1976.  He stated that the veteran reported 
not really noticing memory problems until his attempt to 
return to school in 1996.  The veteran also revealed Dr. H.'s 
finding of a severe learning disability.  The examiner 
observed that the veteran had no history of seizures, as well 
as of other pertinent symptoms such as problems with language 
or swallowing.  On clinical evaluation, the examiner noted 
that the veteran was able to write well to dictation, and 
that after one clue concerning the day, he could recall the 
correct month and year.  He observed that although the 
veteran was unable to remember them the first time around, 
the veteran was able to recall two out of three words a few 
minutes later.  The examiner reported that he had reviewed 
the veteran's chart, noting that the veteran had been aware 
of his memory problems since well before July 2002, and the 
examiner referred to the memory components of a examination 
performed in November 2001, as well as a comment from a May 
2001 psychologist.  The examiner reported that he reviewed 
the veteran's January 1998 VA examination report for PTSD, 
which revealed an explosive personality and a diagnosis of 
bipolar disease.  The examiner concluded by opining that 
there were really no features on his examination of the 
veteran to suggest the typical memory impairment of someone 
who had suffered a head injury.  He stated that there were, 
however, a number of selective impairments, appearing to fit 
more into a personality pattern, rather than the true 
organicity expected from most head injury cases.   

The evidence of record does suggest the veteran's involvement 
in an automobile accident in service that left much in the 
way of residual, chronic injury.  Further, review of the 
claims file reveals that the veteran is now service-connected 
for several spinal problems that have been identified as 
originating from his June 1976 automobile accident, to 
include cervical injuries (thus involving the veteran's neck 
and the back of his head).  

Moreover, the Board is inclined to accept the medical opinion 
of Dr. H. as more probative on this claim than the opinion of 
the January 2003 VA examiner.  It is apparent that Dr. H. has 
had the opportunity to evaluate the veteran on repeated 
occasions over the course of a four-year period.  Further, 
Dr. H. has demonstrated in his reports that he has had an 
opportunity to review the veteran's record, to include his 
injury in service and course of treatment at VA facilities 
for various medical problems.  Further, Dr. H., as noted in 
his February 2002 report, conducted rather detailed 
neuropsychological testing in order to ascertain whether the 
veteran has true cognitive impairment.  As a result, Dr. H. 
confirmed the existence of brain damage, manifested as poor 
information processing skills and memory impairment, and 
diagnosed as a cognitive disorder not otherwise specified.  
Dr. H. has also opined that in the absence of evidence of a 
head injury prior to the June 1976 automobile accident or 
since then, it is reasonable to conclude that the veteran 
suffered from a closed head injury, with belatedly discovered 
(but medically feasible) additional residuals as now 
diagnosed.   

In comparison, the January 2003 VA examiner, while a 
neurologist who apparently conducted a thorough examination 
of the veteran with some pertinent testing, was in fact only 
able to observe him on one occasion.  At that time, the 
examiner noted that the veteran did not appear to have the 
typical memory problems of an individual who had suffered a 
head injury.  Dr. H., on the other hand, reported in June 
2004 as to the continuing nature of these memory problems.  
Further, the VA examiner did not even comment as to whether 
the veteran suffers from other problems as noted by Dr. H., 
such as poor information processing and related cognitive 
difficulties.  Finally, it is not apparent that this examiner 
did in fact review the veteran's record and history in 
detail.  Although the claims file indicates that the VA 
examiner was to receive the file for review, the only 
comments made in the examiner's report appear to be in 
relation to certain information as presented in the veteran's 
VA treatment "chart."  Accordingly, the Board is hesitant 
to find that the VA examiner was able to render a fully-
informed opinion in this case.

The RO chose the opinion of the VA examiner, a neurologist, 
over that of Dr. H., a psychologist, recognizing certain 
differences in their purported level of medical expertise and 
training.  The Board will not make that distinction.  
Instead, the Board finds that these two divergent opinions, 
at a minimum, place the positive and negative evidence in 
this case into a state of relative equipoise.  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's claim for service 
connection for the residuals of a head injury - diagnosed as 
a cognitive disorder not otherwise specified - should 
prevail.  See 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Service Connection for a Mental Disorder, to Include PTSD

The veteran's service medical records reflect that he entered 
active duty with no indication of a mental problem.  These 
records, however, are absent for complaints, symptoms, 
diagnosis, or treatment of any mental disorder during active 
service, or at the time of the veteran's discharge.  There is 
also no such manifestation recorded within a year after his 
departure from active duty, so as to render him eligible for 
presumptive service connection.  See 38 C.F.R. §§ 3.307, 
3.309. 

The claims file does contain an expansive record of both 
private and VA treatment, dated from as early as 
approximately April 1986, addressing a variety of diagnosed - 
or suggested - mental disorders.  These medical reports now 
reflect diagnoses including mixed bipolar disorder, 
personality disorder not otherwise specified, an anxiety 
disorder, and a depressive disorder.  None of these reports 
relate a currently diagnosed mental disorder to the veteran's 
active service.  

Regarding PTSD, it is not apparent that the veteran, although 
requested, has ever identified a stressful event in service 
as the cause of his PTSD.  More importantly, such a stressor 
has never been verified by VA.  Further, and most 
importantly, the veteran has never actually been diagnosed 
with PTSD in accordance with the clinical requirements of the 
DSM-IV (and in relation to a verified in-service stressor).  
38 C.F.R. §§ 3.304(f), 4.125(a).  There are suggestions in 
the veteran's VA treatment records of a rule/out diagnosis, 
and referrals to be evaluated for PTSD, but never a true 
diagnosis of PTSD.  Further, he was specifically afforded a 
VA examination in January 1998 in order to ascertain whether 
he had PTSD, and that examiner concluded that he did not meet 
the requirements for the diagnosis.  

Accordingly, absent evidence of any manifestation of mental 
disorder in service, as well as no evidence of a link of any 
currently diagnosed mental disorder to service, the veteran's 
claim for service connection, to include PTSD, must fail.  
The Board has considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and 
there is no basis to apply it.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Asthma, Irritable Bowel Syndrome, Acid 
Reflux Disease, Hypertension, and Fibromyalgia, to Include as 
Secondary to a Service-Connected Mental Disorder

Again, the veteran's service medical records, while normal at 
entry, are negative for complaints, symptoms, treatment, or 
diagnosis of asthma, irritable bowel syndrome, acid reflux 
disease, hypertension, or fibromyalgia in service or at the 
time of discharge.  There is also no such manifestation 
recorded within a year after his departure from active duty, 
so as to render the veteran eligible for presumptive service 
connection of these disorders.  See 38 C.F.R. §§ 3.307, 
3.309.

More importantly, in the private and VA medical evidence of 
record, dated from May 1979 to February 2004, it is unclear 
(at a minimum) that the veteran is currently diagnosed with 
either asthma, irritable bowel syndrome, or fibromyalgia.  
The Board recognizes that there are, however, recorded 
current diagnoses of acid reflux disease and hypertension.  
None of the medical evidence of record, however, relates any 
of these claimed disorders to the veteran's period of active 
service. 

Absent any indication that these claimed disorders presented 
during service or that any currently diagnosed disorders are 
related to service, the Board cannot service connect these 
five claims on a direct basis.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.   

The Board also acknowledges that the veteran claims that 
these five disorders are the result of a service-connected 
mental disorder.  As addressed immediately above, however, 
the veteran is not currently service-connected for any mental 
disorder.  As such, absent this necessary element of a claim 
for secondary service connection, the law also precludes the 
award of service connection under this theory of entitlement.  
38 C.F.R. § 3.310.

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against these claims, and so 
they must be denied.

Service Connection for Tinnitus

The veteran entered service without any indication of 
tinnitus.  His service medical records are negative for any 
complaints, symptoms, diagnosis, or treatment for the same, 
to include at discharge.  There is also no evidence of the 
presence of tinnitus within a year thereafter, so presumptive 
service connection is not for consideration. 38 C.F.R. §§ 
3.307, 3.309.

The veteran's complaints of tinnitus are first recorded in VA 
treatment records dated beginning in approximately December 
1996, almost 20 years after his departure from active duty.

The veteran was afforded VA audiological and ear disease 
evaluations in March 2003.  The ear disease examiner noted 
the veteran's complaints of constant tinnitus in existence 
for an unknown period of time and affecting daily living, but 
this examiner did not otherwise address the disorder.  During 
the audiological evaluation, the veteran complained of 
periodic tinnitus, occurring once a week for a couple of 
hours at a time, reporting that it first presented between 
five and 10 years ago.  After clinical evaluation and claims 
file review, the audiological examiner diagnosed tinnitus, 
but opined that because of its fairly recent onset, it is 
unlikely that this disorder is related to active service.  A 
February 2004 VA audiological evaluation, by a different 
examiner, seconded this opinion.  There are no other nexus 
opinions of record.

Therefore, because the veteran's currently diagnosed tinnitus 
was not noted in service or until almost 20 years later, and 
because it has not been etiologically related to service, 
this claim also, unfortunately, does not warrant service 
connection.  38 C.F.R. § 3.303 Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for the residuals of a head injury (a 
cognitive disorder not otherwise specified and memory 
dysfunction) is granted.

Service connection for a mental disorder, to include PTSD, is 
denied.

Service connection for asthma, to include as secondary to a 
service-connected mental disorder, is denied.

Service connection for irritable bowel syndrome, to include 
as secondary to a service-connected mental disorder, is 
denied.

Service connection for acid reflux disease, to include as 
secondary to a service-connected mental disorder, is denied.

Service connection for hypertension, to include as secondary 
to a service-connected mental disorder, is denied.

Service connection for fibromyalgia, to include as secondary 
to a service-connected mental disorder, is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



